Title: To Thomas Jefferson from Spencer Roane, 25 February 1821
From: Roane, Spencer
To: Jefferson, Thomas


Dear Sir
Richmond,
Feb. 25. 1821.
Mr Thweatt has sent me your favour to him, of 19th ultimo. As that letter was produced by mine of him, I owe you an apology for having caused you the trouble.—Be assured that no man respects your repose more than I do, or would be more unwilling to disturb it. Your claims to that repose, arising from the most eminent services, and from the weight of years, are so strong, and so touchingly pourtrayed, that I am compelled to say—“almost thou persuadest me to be a christian.” Although, therefore, in losing our Leader, we run the risk of losing our all, not a whisper of my breath shall be raised against it. Your later days ought to be as serene and as happy, as your life has been illustrious, and useful to your fellow men.The very flattering mention you are pleased to make of me, in your letter, I shall prize, as the highest honour of my life. I have neither power nor leisure to render any political services, to my fellow-citizens: yet I see the Dangers which surround us, and shall be always ready to lift my voice against them.—On account of the last paragraph in your letter, I have taken the liberty to send it, to Colo Taylor. I have done this, under the approbation of Governor Randolph. Colo Taylor will be highly gratified, by your just and strong testimony in favour of his inestimable work. To that work may, already, in a measure, be ascribed, the revival which has taken place, on the subject of state rights.—I congratulate you on the resolutions of our assembly produced by the citation of the Commonwealth, into the federal Court: and I also congratulate you, most sincerely, on the support which the university has again received.With sentiments of the highest Consideration respect, and esteem, I am, Dear Sir, your obt ServantSpencer Roane